DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Aug. 03, 2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Aug. 21, 2020 and Mar. 10, 2021 was filed after the mailing date of the Final Action on Apr. 02, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1-2, 4-9, 11-16 and 22-27 were previously pending and subject to final action dated Apr. 02, 2020. In the response filed on Aug. 03, 2020, claims 1, 11, 13, and 15, were amended, claims 12, 24-27 were cancelled and claims 28-32 were newly 1, 2, 4-9, 11, 13-16, 22-23, and 28-32 are currently pending and subject to the non-final action below.

Response to Arguments
Applicant’s arguments, see page 12, filed Aug. 03, 2020, with respect to claim 25 under 35 U.S.C. 112 (a) have been fully considered and are persuasive.  The rejection of claim 25 has been withdrawn.

Applicant's arguments, see pages 10-13, filed Aug. 03, 2020, with respect to claims 1-2, 4-9, 11-16 and 22-27 under 35 U.S.C. 103 have been fully considered but they are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-9, 11, 13-16, 22-23, and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al. (US PGPUB: 20170277256, Filed Date: Mar. 22, 2016 hereinafter "Burns") in view of Eim et al. (US PGPUB: 20170064374, Filed Date: Jun. 29, 2016 hereinafter "Eim") and in view of Neely, III et al. (US PAT: 7,667,700, Filed Date: Mar. 7, 2005 hereinafter "Neely") and in further view of Forstall et al. (US PGPUB: 20130326425, Filed Date: Sep. 2012, hereinafter “Forstall”)
Regarding independents claim 1, Burns teaches: In a digital medium environment to control navigation of three dimensional digital content, a method implemented by a computing device, the method comprising: (Burns − [0025] In some implementations, a combination of user input provided via a user input device and natural user input may be used to generate control commands to perform a navigation of the virtual environment 108. [0026] FIGS. 2-5 show an example rotation of the virtual environment from the perspective shown in FIG. 1 to a different perspective according to the approach discussed above.)
displaying, by the computing device, three dimensional digital content from a first viewpoint in a user interface, (Burns − [0001] A virtual-reality experience simulates a three-dimensional real world and/or imagined world. In one example, a virtual-reality experience is provided to a user by a computing system that visually presents a virtual environment to the user's eye(s) via a near-eye display.)
the display of the three dimensional digital content navigable via inputs involving at least partial motion of a user's head or the computing device; (Burns − [0023] In some implementations, the virtual-reality computing system 102 may he configured to generate such commands via natural user input from the user 100. Natural user input may include, but is not limited to, voice commands, head pose/motion, gestures, and the user's eye gaze.)
detecting, by the computing device, a user input selecting one of the plurality of different viewpoints; (Burns − [0025] In some implementations, a combination of user input provided via a user input device and natural user input may be used to generate control commands to perform a navigation of the virtual environment 108. [0026] FIGS. 2-5 show an example rotation of the virtual environment from the perspective shown in FIG. 1 to a different perspective according to the approach discussed above.)
and controlling navigation, by the computing device, of the display of the three dimensional digital content in the user interface (Burns − [0024] In another example, the begin-adjustment command is generated based on the user 100 making a fist with a hand. Circular motion of the closed fist causes corresponding rotations of the perspective of the virtual environment 108. [0025-0026] FIGS. 2-5 show an example rotation of the virtual environment from the perspective shown in FIG. 1 to a different perspective according to the approach discussed above.)
Burns does not explicitly teach: displaying, by the computing device, a virtual control simultaneously with the three dimensional digital content within the user interface, the virtual control including a plurality of different viewpoints that each include a display of the three dimensional digital content from the different viewpoint and are each selectable to navigate from the display of the three dimensional digital content to the display of the three dimensional digital content from the different viewpoint;
However, Eim teaches: displaying, by the computing device, a virtual control simultaneously with the three dimensional digital content within the user interface, (Eim − [0248] FIG. 6 is a diagram for an example of an indicator of a multi-view video displayed in a mobile terminal according to one embodiment of the present invention. [0249] Since a multi-view video corresponds to a video of which 360 degrees capture at one time. [0250] In this case, the viewing angle indicator can appear in various ways. Referring to FIG. 6 (a), the viewing angle indicator can appear as an unfolded form of a cube.)
the virtual control including a plurality of different viewpoints that each include a display of the three dimensional digital content from the different viewpoint (Eim − [0248-0252] Fig. 6(a) diagram is an example of multi-view video displayed as an unfolded form of a cube which includes the viewing angle of the multi-view video showed in Fig. 5(c). For the illustrative purposes, an exemplary embodiment having an exemplary viewing angle indicator shown in Fig. 7 to Fig. 25 includes a first viewing angle 611, a second viewing angle 612, a third viewing angle 613, a fourth viewing angle 614, a fifth viewing angle 615 and a sixth viewing angle 616. Fig. 6(b) a viewing angle indicator can appear in a cube form similar to the scheme of Fig. 6(a). Although a viewing angle area of a multi-view video is explained in a manner of being divided into 6 areas in the present invention, this is done only for illustrative purposes, the number of viewing angle areas can be increased or decreased depending on a given configuration.)
and are each selectable to navigate from the display of the three dimensional digital content to the display of the three dimensional digital content from the different viewpoint; (Eim − [0252] Referring to Fig. 6(b) a viewing angle indicator can appear in a cube form. In this case, similar to a scheme of FIG. 6 (a), the viewing angle indicator can include a first viewing angle 621, a second viewing angle 622, a third viewing angle 623, a fourth viewing angle 624, a fifth viewing angle 625 and a sixth viewing angle 626. Eim describes each viewing angle is displayed in a cube form as in Fig. 6(b) viewing angles 621-626. [0298-0304] FIG. 14 is a diagram for an example of changing a playback viewing angle according to an input signal inputted on a viewing angle indicator 1410 in a multi-view video displayed in a mobile terminal according to one embodiment of the present invention. In an embodiment of FIG. 14, the viewing angle indicator can be implemented as a cube described earlier with respect to FIG. 6 (b). As shown in Fig. 14 (a-c) a first input signal 1421 inputted on the angle indicator 1410 can be sensed on one of the viewing angle area 1411 corresponding to the first viewing angle area. The first viewing angle 621 mention earlier in Fig. 6(b). The viewing angle indicator can highlight an area 1411 corresponding to the first viewing angle and the mobile terminal can display a first frame 1430a. A short touch, drag touch or long press touch can be inputted on additional viewing angles shown in the viewing angle indicator 1410 as shown in Fig. 14(b-c).)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Burns to provide a virtual environment of displaying multiple viewing angles in a 360 environment of Eim to allow a user to control selecting and viewing different FOV (field of view) in real time. One of ordinary skills would have been motived to improve a user experience of motion sickness by limiting a user rotating for acquiring a different FOV scenes in a virtual reality system.

Burns teaches detecting user input and rendering continuous movement from first viewpoint to a second viewpoint (Burns – [0050] Fig. 9) but does not explicitly 
However, Neely teaches: in response to the detecting of the user input by: rendering continuous movement from the first viewpoint to the one of the plurality of different viewpoints by displaying a plurality of transitional viewpoints responsive to determining that the first viewpoint and the one of the plurality of different viewpoints include at least one overlapping portion of the three dimensional digital content; (Neely – [Col, 2 ll. 5-15] One aspect of the invention is a method for preventing cybersickness comprising acts of: receiving input from a user; determining a first position and a second position from the input; transitioning a virtual viewpoint of the user from the first position to the second position; [Col. 5 lines 25-45] System Overview, Utilizing a technique referred to as an Anti-Vection Jump.  At a speed threshold, the scene is optionally faded into a brief “blanking” interval. During blanking the viewpoint, the scene is faded from the first viewpoint and back to full screen resolution to the destination viewpoint. [Col. 7 lines 5-15] As known as “blanking”, instead of showing the user a first transition scene followed by a second scene corresponding to the second transition point. The scene displayed to the user may go dark in between the first scene and the second scene)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Burns, Eim, and Neely as each inventions relates to virtual environment of navigation. 
Burns does not explicitly teach: and transitioning directly from the first viewpoint to the one of the plurality of different viewpoints responsive to determining that the first viewpoint and the one of the plurality of different viewpoints do not include an overlapping portion of the three dimensional digital content.
However, Forstall teaches: in response to the detecting of the user input by: rendering continuous movement from the first viewpoint to the one of the plurality of different viewpoints by displaying a plurality of transitional viewpoints responsive to determining that the first viewpoint and the one of the plurality of different viewpoints include at least one overlapping portion of the three dimensional digital content; (Forstall – Fig. 32 and Fig. 34 [abstract] The UI includes a display area for a three-dimensional (3D) presentation of the map. [0003] In some embodiments, this device has a multi-touch interface for allowing a user to provide touch and gestural inputs through the screen to interact with the application. [0019] In some embodiments, the gestural input is a two-finger pinching/spreading operation to adjust the zoom level. [0306-0309] Next, the process 3200 determines (at 3215) whether the original region (first viewpoint) and the target region (destination viewpoint) overlap at least partially. When the process 3200 determines (at 3215) that the two regions overlap at least partially. The process 3200 then determines (at 3240) whether to display animation to target region and is described in further detail below by reference to FIG. 34. [0320-0321] The process 3400 determines (at 3415) that the zoom levels of the original and the target regions are moderately different, the process 3400 displays (at 3420) an animation from the original region to the target region.)
and transitioning directly from the first viewpoint to the one of the plurality of different viewpoints responsive to determining that the first viewpoint and the one of the plurality of different viewpoints do not include an overlapping portion of the three dimensional digital content. (Forstall − [0307-0308] When the process 3200 determines (at 3215) that the original and target regions do not overlap, the process 3200 determines (at 3220) whether the two regions are separated by more than a threshold distance. In some embodiments, the process 3200 computes this threshold distance dynamically based on the current zoom levels of the original region and the target region. When the process 3200 determines (at 3220) that the two regions are separated by more than the threshold distance, the process 3200 displays (at 3230) the target region without animating from the original region to the target region.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Burns, Eim, Neely and Forstall as each inventions relates to virtual environment of navigation. Adding the teaching of Forstall provides Burns, Eim and Neely with the ability to transition between navigation viewpoints based on a distance threshold. Therefore, providing the benefit of reducing motion sickness in a virtual environment.
Regarding dependents claim 2, Burns, Eim, Neely and Forstall 
Burns teaches: wherein the displaying of the three dimensional digital content is immersive to appear via at least some of the plurality of different viewpoints in the user interface as at least partially surrounding the user. (Burns – [0033] As shown in FIG. 3, the virtual-reality computing system 102 rotates the virtual environment 108 from the initial perspective 206 (shown in FIG. 2) to an intermediate perspective 300 based on a rotation command. In one example, the perspective of the virtual environment 108 is rotated based on the user's gaze 110 moving to an updated gaze target 302 subsequent to the begin-rotation command. [0036] As shown in FIG. 4, the virtual-reality computing system 102 continues to rotate the virtual environment 108 from the intermediate perspective 300 (shown in FIG. 3) to an updated perspective 400 based on the rotation command.)
Regarding dependents claim 4, Burns, Eim, Neely and Forstall discloses all the features with respect to claim 1 as outlined above
Burns teaches: wherein the detecting includes recognizing a gesture performed by at least one appendage of the user in relation to a display of the virtual control in the user interface. (Burns − [0031] Furthermore, the virtual-reality computing system 102 may visually present, via the near-eye display 104, a rotation indicator 204 that indicates a direction of rotation of the virtual environment 108 relative to an initial perspective 206 of the field of view 106. The rotation indicator 204 may take any suitable form to provide visual feedback to the user 100 of a direction of rotation of the virtual environment 108.)
Regarding dependents claim 5, Burns, Eim, Neely and Forstall
Burns teaches: wherein the controlling of the navigation includes displaying feedback in the user interface that corresponds to the manipulation of the virtual control in real time as part of the recognized gesture. (Burns − [0031] Furthermore, the virtual-reality computing system 102 may visually present, via the near-eye display 104, a rotation indicator 204 that indicates a direction of rotation of the virtual environment 108 relative to an initial perspective 206 of the field of view 106. The rotation indicator 204 may take any suitable form to provide visual feedback to the user 100 of a direction of rotation of the virtual environment 108. In the depicted example, the rotation indicator 204 extends from the virtual turtle to a point on a perimeter of the focus region 202. The rotation indicator 204 may move along the perimeter of the focus region 202 as the virtual environment 108 rotates. In other words, the rotation indicator 204 takes the form of a virtual handle that appears to rotate the virtual turtle.)
Regarding dependents claim 6, Burns, Eim, Neely and Forstall discloses all the features with respect to claim 1 as outlined above
Burns teaches: wherein the detecting is performed using at least one camera of the at least one computing device as part of a natural user interface. (Burns − [0023] In some implementations, the virtual-reality computing system 102 may he configured to generate such commands via natural user input from the user 100. Natural user input may include, but is not limited to, voice commands, head pose/motion, gestures, and the user's eye gaze. [0067] The virtual-reality computing system 1000 may also support other suitable positioning techniques, such as GPS or other global navigation systems.)
Regarding dependents claim 7, Burns, Eim, Neely and Forstall
Burns teaches: wherein the detecting includes receiving at least one input from a physical input device manipulated manually by the at least one appendage of the user. (Burns − [0022] In one example, the begin-adjustment command is generated based on a button on a game controller being pressed, navigation commands are generated based on manipulation of a joystick of the game controller, and the end-adjustment command is generated based on a different button of the game controller being pressed.)
Regarding dependents claim 8, Burns, Eim, Neely and Forstall discloses all the features with respect to claim 1 as outlined above
Burns does not explicitly teaches: wherein the virtual control includes a plurality of different viewpoints of the three dimensional digital content are displayed in the user interface as a reduced- view of the three dimensional digital content.
However, Eim teaches: wherein the virtual control includes a plurality of different viewpoints of the three dimensional digital content are displayed in the user interface as a reduced- view of the three dimensional digital content. (Eim − [0248-0252] Fig. 6(a) diagram is an example of multi-view video displayed as an unfolded form of a cube which includes the viewing angle of the multi-view video showed in Fig. 5(c). For the illustrative purposes, an exemplary embodiment having an exemplary viewing angle indicator shown in Fig. 7 to Fig. 25 includes a first viewing angle 611, a second viewing angle 612, a third viewing angle 613, a fourth viewing angle 614, a fifth viewing angle 615 and a sixth viewing angle 616. Fig. 6(b) a viewing angle indicator can appear in a cube form similar to the scheme of Fig. 6(a). Although a viewing angle area of a multi-view video is explained in a manner of being divided into 6 areas in the present invention, this is done only for illustrative purposes, the number of viewing angle areas can be increased or decreased depending on a given configuration.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Burns, Eim, and Neely as each inventions relates to virtual environment of navigation. Adding the teaching of Neely provides Burns and Eim with the ability to teleport from one location to another location based on an amount of speed from one scene to another scene. Therefore, providing the benefit of reducing motion sickness in a virtual environment.
Regarding dependents claim 9, Burns, Eim, Neely and Forstall discloses all the features with respect to claim 1 as outlined above
Burns teaches: wherein the virtual control is displayed in the user interface to mimic a physical control that is moveable by the at least one appendage of the user. (Burns – [0039] In another example, the virtual environment rotates in real-time to match the current gaze target until the end-rotation command is received. In another example, whenever the user's gaze makes a circular motion gesture, the virtual environment rotates to mimic the gesture regardless of a position of the user's gaze target while performing the gesture.)
Regarding independents claim 11, Burns teaches: In a digital medium environment to control navigation of three dimensional digital content, a method implemented by at least one computing device, the method comprising: (Burns − [0025] In some implementations, a combination of user input provided via a user input device and natural user input may be used to generate control commands to perform a navigation of the virtual environment 108. [0026] FIGS. 2-5 show an example rotation of the virtual environment from the perspective shown in FIG. 1 to a different perspective according to the approach discussed above.)
displaying, by the at least one computing device, the three dimensional digital content from a first viewpoint in a user interface; (Burns − [0001] A virtual-reality experience simulates a three-dimensional real world and/or imagined world. In one example, a virtual-reality experience is provided to a user by a computing system that visually presents a virtual environment to the user's eye(s) via a near-eye display.) 
detecting, by the at least one computing device, a user input in relation to the display of the three dimensional digital content specifying a movement to navigate from the first viewpoint to a second viewpoint of the three dimensional digital content in the user interface; (Burns − [0024] In one example, the begin-adjustment command and the end-adjustment command are generated based on distinct head nods. In another example, the begin-adjustment command is generated based on the user 100 making a fist with a hand. Circular motion of the closed fist causes corresponding rotations of the perspective of the virtual environment 108. Further, the end-adjustment command is generated base on the user 100 opening the closed fist. In another example, the begin-adjustment command is generated based on the user's gaze target dwelling at a particular virtual location/object in the virtual environment 108 for a threshold dwell time. Further, the virtual-reality computing system 102 performs a navigation based on the changes to a user's gaze target subsequent to the begin-adjustment command.)
controlling the displaying of the three dimensional digital content to show continuous movement from the first viewpoint to the second viewpoint by displaying a (Burns – [0050] Fig. 9 For example, the navigation command may include a rotation, a translation, or a combination of a rotation and a translation. At 912, the method 900 includes adjusting the field of view of the virtual environment from the first perspective to a second perspective based on the navigation command.)
Burns teaches detecting user input and rendering continuous movement from first viewpoint to a second viewpoint (Burns – [0050] Fig. 9) but does not explicitly teach: responsive to a determination that the first viewpoint and the second viewpoint include at least one overlapping portion of the three dimensional digital content,
However, Neely teaches: responsive to a determination that the first viewpoint and the second viewpoint include at least one overlapping portion of the three dimensional digital content, (Neely − [Col, 2 ll. 5-15] One aspect of the invention is a method for preventing cybersickness comprising acts of: receiving input from a user; determining a first position and a second position from the input; transitioning a virtual viewpoint of the user from the first position to the second position; [Col. 5 lines 25-45] System Overview, Utilizing a technique referred to as an Anti-Vection Jump.  At a speed threshold, the scene is optionally faded into a brief “blanking” interval. During blanking the viewpoint, the scene is faded from the first viewpoint and back to full screen resolution to the destination viewpoint. [Col. 7 lines 5-15] As known as “blanking”, instead of showing the user a first transition scene followed by a second scene corresponding to the second transition point. The scene displayed to the user may go dark in between the first scene and the second scene
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Burns, Eim, and Neely as each inventions relates to virtual environment of navigation. Adding the teaching of Neely provides Burns and Eim with the ability to teleport from one location to another location based on an amount of speed from one scene to another scene. Therefore, providing the benefit of reducing motion sickness in a virtual environment.
Burns does not explicitly teach: and responsive to a determination that the first viewpoint and the second viewpoint do not include an overlapping portion of the three dimensional digital content, controlling the displaying of the three dimensional digital content to transition from the first viewpoint to the second viewpoint without displaying the plurality of transitional viewpoints.
and responsive to a determination that the first viewpoint and the second viewpoint do not include an overlapping portion of the three dimensional digital content, controlling the displaying of the three dimensional digital content to transition from the first viewpoint to the second viewpoint without displaying the plurality of transitional viewpoints. (Forstall − [0307-0308] When the process 3200 determines (at 3215) that the original and target regions do not overlap, the process 3200 determines (at 3220) whether the two regions are separated by more than a threshold distance. In some embodiments, the process 3200 computes this threshold distance dynamically based on the current zoom levels of the original region and the target region. When the process 3200 determines (at 3220) that the two regions are separated by more than the threshold distance, the process 3200 displays (at 3230) the target region without animating from the original region to the target region.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Burns, Eim, Neely and Forstall as each inventions relates to virtual environment of navigation. Adding the teaching of Forstall provides Burns, Eim and Neely with the ability to transition between navigation viewpoints based on a distance threshold. Therefore, providing the benefit of reducing motion sickness in a virtual environment.

Regarding dependents claim 13, Burns, Eim, Neely and Forstall discloses all the features with respect to claim 11 as outlined above
Burns teaches: wherein the user input comprises gesture the method further comprising: (Burns − [0023] In some implementations, the virtual-reality computing system 102 may be configured to generate such commands via natural user input from the user 100. Natural user input may include, but is not limited to, voice commands, head pose/motion, gestures, and the user's eye gaze.)
Burns
However, Elm teaches: displaying a preview of the second viewpoint of the three dimensional digital content in the user interface simultaneously with at least a portion of the first viewpoint of the three dimensional digital content; and responsive to determining that the gesture has ceased, replacing the display of the first viewpoint of the three dimensional digital content with a display of the second viewpoint of the three dimensional digital content and removing the preview from the user interface. (Eim − [0255] FIG. 7 is a diagram for an example of changing playback time and a playback viewing angle of a multi-view video displayed in a mobile terminal according to one embodiment of the present invention. [0256] In this case, the mobile terminal can display a frame 710a corresponding to a first viewing angle area among frames of 360 degrees of a first time of the multi-view video on the display unit. [0257] In this case, the mobile terminal can display a progress bar corresponding to a multi-view video on the display unit. The progress bar may correspond to an interface for indicating such information as a length of the whole video, a currently played time and the like when the video is played. [0262] The mobile terminal can sense a third input signal 733 inputted on the third thumbnail image 720c. The third input signal may for example correspond to a short touch input. Other commands may also be used for the third input signal. As shown in FIG. 7 (d), the mobile terminal can display a frame 710b corresponding to the third thumbnail image 720c.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Burns, Eim, Neely and Forstall as each inventions relates to virtual environment of navigation. Adding the teaching of Forstall provides Burns, Eim and Neely with the 
Regarding dependents claim 14, Burns, Eim, Neely and Forstall discloses all the features with respect to claim 13 as outlined above
Burns does not explicitly teaches: wherein the displaying of the preview is performed in real time during input gesture.
However, Eim teaches: wherein the displaying of the preview is performed in real time during input gesture. (Eim − [0258] In the exemplary embodiment of FIG. 7 (a), the mobile terminal can sense a first input signal 731 inputted on the time indicator 750. In this case, the first input signal 731 may correspond to a drag touch input dragged in the right direction. In this case, the mobile terminal can display the time indicator 750 on a position at which the first input signal 731 is ended.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Burns, Eim, Neely and Forstall as each inventions relates to virtual environment of navigation. Adding the teaching of Forstall provides Burns, Eim and Neely with the ability to transition between navigation viewpoints based on a distance threshold. Therefore, providing the benefit of reducing motion sickness in a virtual environment.
Regarding independents claim 15, Burns teaches: In a digital medium environment to control navigation of three dimensional digital content, a computing device comprising: a display device; at least one sensor; and a view control module implemented using a processing system and computer-readable storage media, the view control module configured to:  (Burns − [0025] In some implementations, a combination of user input provided via a user input device and natural user input may be used to generate control commands to perform a navigation of the virtual environment 108. [0026] FIGS. 2-5 show an example rotation of the virtual environment from the perspective shown in FIG. 1 to a different perspective according to the approach discussed above.)
display three dimensional digital content from a first viewpoint in a primary field of view at the display device, the display of the three dimensional digital content being navigable via motion of a user's head detected using the at least one sensor; (Burns − [0023] In some implementations, the virtual-reality computing system 102 may he configured to generate such commands via natural user input from the user 100. Natural user input may include, but is not limited to, voice commands, head pose/motion, gestures, and the user's eye gaze.)
detect movement of the user's head using the at least one sensor, the movement selecting one of the plurality of different viewpoints via the virtual control; (Burns − [0025] In some implementations, a combination of user input provided via a user input device and natural user input may be used to generate control commands to perform a navigation of the virtual environment 108. [0026] FIGS. 2-5 show an example rotation of the virtual environment from the perspective shown in FIG. 1 to a different perspective according to the approach discussed above.)
Burns does not explicitly teach: display a virtual control in a peripheral field of view at the display device simultaneously with the three dimensional digital content, the virtual control including a plurality of different viewpoints that each include a display of the three dimensional digital content from the different viewpoint and are each 
However, Elm teaches: display a virtual control in a peripheral field of view at the display device simultaneously with the three dimensional digital content, (Eim − [0248] FIG. 6 is a diagram for an example of an indicator of a multi-view video displayed in a mobile terminal according to one embodiment of the present invention. [0249] Since a multi-view video corresponds to a video of which 360 degrees capture at one time. [0250] In this case, the viewing angle indicator can appear in various ways. Referring to FIG. 6 (a), the viewing angle indicator can appear as an unfolded form of a cube.)
the virtual control including a plurality of different viewpoints that each include a display of the three dimensional digital content from the different viewpoint and are each selectable to navigate from the first viewpoint to the different viewpoint the three dimensional digital content in the primary field of view; (Eim − [0248-0252] Fig. 6(a) diagram is an example of multi-view video displayed as an unfolded form of a cube which includes the viewing angle of the multi-view video showed in Fig. 5(c). For the illustrative purposes, an exemplary embodiment having an exemplary viewing angle indicator shown in Fig. 7 to Fig. 25 includes a first viewing angle 611, a second viewing angle 612, a third viewing angle 613, a fourth viewing angle 614, a fifth viewing angle 615 and a sixth viewing angle 616. Fig. 6(b) a viewing angle indicator can appear in a cube form similar to the scheme of Fig. 6(a). Although a viewing angle area of a multi-view video is explained in a manner of being divided into 6 areas in the present invention, this is done only for illustrative purposes, the number of viewing angle areas can be increased or decreased depending on a given configuration.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Burns to provide a virtual environment of displaying multiple viewing angles in a 360 environment of Eim to allow a user to control selecting and viewing different FOV (field of view) in real time. One of ordinary skills would have been motived to improve a user experience of motion sickness by limiting a user rotating for acquiring a different FOV scenes in a virtual reality system.
Burns teaches detecting user input and rendering continuous movement from first viewpoint to a second viewpoint (Burns – [0050] Fig. 9) and control navigation of the display of the three dimensional digital content in the primary field of view to the one of the plurality of different viewpoints by: showing continuous movement of the three dimensional digital content from the first viewpoint to the one of the plurality of different viewpoints by displaying a plurality of transitional viewpoints in response to determining that the first viewpoint and the one of the plurality of different viewpoints include at least one overlapping portion of the three dimensional digital content;
However, Neely teaches: and control navigation of the display of the three dimensional digital content in the primary field of view to the one of the plurality of different viewpoints by: showing continuous movement of the three dimensional digital content from the first viewpoint to the one of the plurality of different viewpoints by displaying a plurality of transitional viewpoints in response to determining that the first viewpoint and the one of the plurality of different viewpoints include at least one overlapping portion of the three dimensional digital content; (Neely − [Col, 2 ll. 5-15] One aspect of the invention is a method for preventing cybersickness comprising acts of: receiving input from a user; determining a first position and a second position from the input; transitioning a virtual viewpoint of the user from the first position to the second position; [Col. 5 lines 25-45] System Overview, Utilizing a technique referred to as an Anti-Vection Jump.  At a speed threshold, the scene is optionally faded into a brief “blanking” interval. During blanking the viewpoint, the scene is faded from the first viewpoint and back to full screen resolution to the destination viewpoint. [Col. 7 lines 5-15] As known as “blanking”, instead of showing the user a first transition scene followed by a second scene corresponding to the second transition point. The scene displayed to the user may go dark in between the first scene and the second scene)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Burns, Eim, and Neely as each inventions relates to virtual environment of navigation. Adding the teaching of Neely provides Burns and Eim with the ability to teleport from one location to another location based on an amount of speed from one scene to another scene. Therefore, providing the benefit of reducing motion sickness in a virtual environment.
Burns does not explicitly teaches: and transitioning directly from the first viewpoint to the one of the plurality of different viewpoints in response to determining that the first viewpoint does not include a portion of the three dimensional digital content included in the one of the plurality of different viewpoints.
However, Forstall teaches: and transitioning directly from the first viewpoint to the one of the plurality of different viewpoints in response to determining that the first viewpoint does not include a portion of the three dimensional digital content included in Forstall − [0307-0308] When the process 3200 determines (at 3215) that the original and target regions do not overlap, the process 3200 determines (at 3220) whether the two regions are separated by more than a threshold distance. In some embodiments, the process 3200 computes this threshold distance dynamically based on the current zoom levels of the original region and the target region. When the process 3200 determines (at 3220) that the two regions are separated by more than the threshold distance, the process 3200 displays (at 3230) the target region without animating from the original region to the target region.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Burns, Eim, Neely and Forstall as each inventions relates to virtual environment of navigation. Adding the teaching of Forstall provides Burns, Eim and Neely with the ability to transition between navigation viewpoints based on a distance threshold. Therefore, providing the benefit of reducing motion sickness in a virtual environment.
Regarding dependents claim 16, Burns, Eim, Neely and Forstall discloses all the features with respect to claim 15 as outlined above
Burns teaches: wherein the display of the three dimensional digital content is immersive to appear via at least some of the plurality of different viewpoints in the user interface as at least partially surrounding the user. (Burns – [0033] As shown in FIG. 3, the virtual-reality computing system 102 rotates the virtual environment 108 from the initial perspective 206 (shown in FIG. 2) to an intermediate perspective 300 based on a rotation command. In one example, the perspective of the virtual environment 108 is rotated based on the user's gaze 110 moving to an updated gaze target 302 subsequent to the begin-rotation command. [0036] As shown in FIG. 4, the virtual-reality computing system 102 continues to rotate the virtual environment 108 from the intermediate perspective 300 (shown in FIG. 3) to an updated perspective 400 based on the rotation command.)
Regarding dependents claim 22, Burns, Eim, Neely and Forstall discloses all the features with respect to claim 15 as outlined above
Burns does not explicitly teach: wherein the plurality of different viewpoints comprises at least four different viewpoints.
However, Eim teaches: wherein the plurality of different viewpoints comprises at least four different viewpoints. (Eim − [0248-0252] Fig. 6(a) diagram is an example of multi-view video displayed as an unfolded form of a cube which includes the viewing angle of the multi-view video showed in Fig. 5(c). For the illustrative purposes, an exemplary embodiment having an exemplary viewing angle indicator shown in Fig. 7 to Fig. 25 includes a first viewing angle 611, a second viewing angle 612, a third viewing angle 613, a fourth viewing angle 614, a fifth viewing angle 615 and a sixth viewing angle 616. Fig. 6(b) a viewing angle indicator can appear in a cube form similar to the scheme of Fig. 6(a). Although a viewing angle area of a multi-view video is explained in a manner of being divided into 6 areas in the present invention, this is done only for illustrative purposes, the number of viewing angle areas can be increased or decreased depending on a given configuration.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Burns, Eim, Neely and Forstall as each inventions relates to virtual environment of 
Regarding dependents claim 23, Burns, Eim, Neely and Forstall discloses all the features with respect to claim 1 as outlined above
Burns does not explicitly teach: wherein the plurality of different viewpoints comprises at least four different viewpoints.
However, Eim teaches: wherein the plurality of different viewpoints comprises at least four different viewpoints. (Eim − [0248-0252] Fig. 6(a) diagram is an example of multi-view video displayed as an unfolded form of a cube which includes the viewing angle of the multi-view video showed in Fig. 5(c). For the illustrative purposes, an exemplary embodiment having an exemplary viewing angle indicator shown in Fig. 7 to Fig. 25 includes a first viewing angle 611, a second viewing angle 612, a third viewing angle 613, a fourth viewing angle 614, a fifth viewing angle 615 and a sixth viewing angle 616. Fig. 6(b) a viewing angle indicator can appear in a cube form similar to the scheme of Fig. 6(a). Although a viewing angle area of a multi-view video is explained in a manner of being divided into 6 areas in the present invention, this is done only for illustrative purposes, the number of viewing angle areas can be increased or decreased depending on a given configuration.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Burns, Eim, Neely and Forstall as each inventions relates to virtual environment of navigation. Adding the teaching of Forstall provides Burns, Eim and Neely with the 
Regarding dependents claim 28, Burns, Eim, Neely and Forstall discloses all the features with respect to claim 15 as outlined above
Burns teaches: wherein the three dimensional digital content comprises one of a 360 degree digital image, a virtual reality environment, or an augmented reality environment. (Burns − [0056] In such augmented-reality implementations, the virtual-reality computing system 1000 may be configured to visually present augmented-reality objects that appear body-locked and/or world-locked.)
Regarding dependents claim 29, Burns, Eim, Neely and Forstall discloses all the features with respect to claim 15 as outlined above
Burns teaches: wherein transitioning directly from the first viewpoint to the one of the plurality of different viewpoints comprises (Burns – [0050] Fig. 9 For example, the navigation command may include a rotation, a translation, or a combination of a rotation and a translation. At 912, the method 900 includes adjusting the field of view of the virtual environment from the first perspective to a second perspective based on the navigation command.)
Burns does not explicitly teach: ceasing display of the three dimensional digital content until displaying the three dimensional digital content from the one of the plurality of different viewpoints.
However, Neely teaches: ceasing display of the three dimensional digital content until displaying the three dimensional digital content from the one of the plurality of different viewpoints. (Neely − [Col. 5 lines 25-45] System Overview, Utilizing a technique referred to as an Anti-Vection Jump.  At a speed threshold, the scene is optionally faded into a brief “blanking” interval. During blanking the viewpoint, the scene is faded from the first viewpoint and back to full screen resolution to the destination viewpoint. [Col. 7 lines 5-15] As known as “blanking”, instead of showing the user a first transition scene followed by a second scene corresponding to the second transition point. The scene displayed to the user may go dark in between the first scene and the second scene))
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Burns, Eim, Neely and Forstall as each inventions relates to virtual environment of navigation. Adding the teaching of Forstall provides Burns, Eim and Neely with the ability to transition between navigation viewpoints based on a distance threshold. Therefore, providing the benefit of reducing motion sickness in a virtual environment.
Regarding dependents claim 30, Burns, Eim, Neely and Forstall discloses all the features with respect to claim 1 as outlined above
Burns teaches: wherein the three dimensional digital content comprises one of a 360 degree digital image, a virtual reality environment, or an augmented reality environment. (Burns − [0056] In such augmented-reality implementations, the virtual-reality computing system 1000 may be configured to visually present augmented-reality objects that appear body-locked and/or world-locked.)
Regarding dependents claim 31, Burns, Eim, Neely and Forstall
Burns teaches: wherein transitioning directly from the first viewpoint to the one of the plurality of different viewpoints comprises (Burns – [0050] Fig. 9 For example, the navigation command may include a rotation, a translation, or a combination of a rotation and a translation. At 912, the method 900 includes adjusting the field of view of the virtual environment from the first perspective to a second perspective based on the navigation command.)
Burns does not explicitly teach: ceasing display of the three dimensional digital content until displaying the three dimensional digital content from the one of the plurality of different viewpoints.
However, Neely teaches: ceasing display of the three dimensional digital content until displaying the three dimensional digital content from the one of the plurality of different viewpoints. (Neely − [Col. 5 lines 25-45] System Overview, Utilizing a technique referred to as an Anti-Vection Jump.  At a speed threshold, the scene is optionally faded into a brief “blanking” interval. During blanking the viewpoint, the scene is faded from the first viewpoint and back to full screen resolution to the destination viewpoint. [Col. 7 lines 5-15] As known as “blanking”, instead of showing the user a first transition scene followed by a second scene corresponding to the second transition point. The scene displayed to the user may go dark in between the first scene and the second scene))
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Burns, Eim, Neely and Forstall as each inventions relates to virtual environment of navigation. Adding the teaching of Forstall provides Burns, Eim and Neely with the 
Regarding dependents claim 32, Burns, Eim, Neely and Forstall discloses all the features with respect to claim 11 as outlined above
Burns teaches: wherein the three dimensional digital content comprises one of a 360 degree digital image, a virtual reality environment, or an augmented reality environment. (Burns − [0056] In such augmented-reality implementations, the virtual-reality computing system 1000 may be configured to visually present augmented-reality objects that appear body-locked and/or world-locked.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395.  The examiner can normally be reached on Monday-Friday 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CARL E BARNES JR/Examiner, Art Unit 2177       

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177